Citation Nr: 1133586	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-10 591	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for right shoulder degenerative joint disease (DJD, i.e., arthritis) and bicipital groove tendinitis.

2.  Entitlement to an initial compensable rating for right elbow epicondylitis and DJD.

3.  Entitlement to an initial compensable rating for left elbow epicondylitis.

4.  Whether there is new and material evidence to reopen a claim of service connection for a left shoulder/arm disorder, and if so, whether service connection is warranted.

5.  Whether there is new and material evidence to reopen a claim of service connection for right carpal tunnel syndrome (CTS), and if so, whether service connection is warranted.

6.  Entitlement to service connection for a psychiatric disorder.

7.  Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty (AD) from September 1972 to August 1977, from January to July 1991, and from February 2003 to October 2004.  He also served in the reserves, including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

As for the claims for service connection for a left shoulder, psychiatric, and gastrointestinal disorders, the Board is remanding these claims the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



FINDINGS OF FACT

1.  In October 1997, the RO denied service connection for a left shoulder/arm condition and for CTS, and the Veteran did not appeal.

2.  Additional evidence submitted since that October 1997 decision, however, relates to unestablished facts necessary to substantiate these claims and, therefore, raises a reasonable possibility of substantiating these claims.

3.  The right-sided CTS was not manifested during either the Veteran's first or second period of active military service, instead, after his second period of active military service, so preexisted his third period of active military service but nonetheless was permanently exacerbated during or by that last period of service.

4.  His right shoulder disability is manifested by movement of his right arm to shoulder level; he does not have guarding of all arm movement, marked deformity of this shoulder, malunion or fibrous union of the humerus, nonunion (false flail joint) of the humerus, or loss of the head (flail shoulder) of the humerus.  

5.  The Veteran's right elbow disability includes arthritis, that is, in addition to the epicondylitis, and it resultantly is just as likely as not he has painful motion of this elbow so as to, in turn, cause at least some limitation of motion.

6.  His left elbow disability does not include arthritis, however, and is not manifested by painful motion or motion limited to 45 degrees on extension or to 110 degrees on flexion.



CONCLUSIONS OF LAW

1.  The RO's October 1997 rating decision that denied service connection for a left shoulder/arm condition and CTS is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  But there is new and material evidence since that October 1997 RO decision to reopen these claims.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The right-sided CTS was aggravated during service.  38 U.S.C.A. §§ 101, 106, 1110, 1153, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

4.  The criteria are not met for a rating higher than 20 percent for the right shoulder DJD and bicipital groove tendinitis. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5203 (2010).

5.  The criteria are met, however, for an initial 10 percent rating for the right elbow epicondylitis and DJD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003-5206 (2010).

6.  The criteria are not met, though, for an initial compensable rating for the left elbow epicondylitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA enhanced VA's duties to notify and assist Veterans with their claims for benefits.  The VCAA is statutorily codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and the implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information, and any medical or lay evidence:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  If possible, this notice should be provided prior to initially adjudicating the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice also should include discussion of all elements of the claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  But even if, for whatever reason, there was not this required notice prior to initially adjudicating the claim, or the notice provided was inadequate or incomplete, this notice error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings 

leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It also since has been held in Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a notice error such as failing to inform the Appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased rating claim, the Appellant's burden to demonstrate prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.


The Veteran has received all required notice.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in January 2003, July 2005, January 2007, and June 2008 informed him of the type of information and evidence required to substantiate his claims for service connection and for higher ratings for the disabilities that already have been determined to be service connected.  He also received notice concerning the downstream disability rating and effective date elements of his claims.  And as specifically concerning the claims that are for higher initial ratings, VA is not obligated to provide notice concerning these downstream elements of these claims.  In cases, as here, where the claims arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claims since have been granted and he has appealed a downstream issue such as the initial disability ratings assigned, the underlying claims have been more than substantiated - they have been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  And the Veteran has received this required SOC (also SSOCs), citing the governing statutes and regulations and discussing the reasons and bases as to why higher ratings were not initially assigned.

VA also fulfilled its duty to assist the Veteran with his claims by obtaining all medical and other evidence that he and his representative cited as potentially relevant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This included obtaining his service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records, and all identified private medical records to the extent they were available and thus obtainable.  There is no indication of any other records that need to be obtained.


The Veteran also was afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  The examinations are adequate as the claims file was reviewed for the pertinent medical and other history, the Veteran evaluated, the findings reported in sufficient detail, and the underlying medical rationale discussed.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The duty to assist does not require that a claim be remanded solely because of the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The VA examination reports are sufficiently comprehensive and consistent with the other evidence in the file so as to not require reexamination, including to determine whether the conditions claimed were caused or aggravated by the Veteran's military service (i.e., service-connected disabilities) or, for those that already have been determined to be service connected disabilities, to determine whether they have worsened since their prior examinations.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 38 C.F.R. §§ 3.326, 3.327; Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Also keep in mind the Board is not only reopening the claim for right-sided CTS on the basis of new and material evidence, but also granting this claim for service connection on its underlying merits.  So this claim is being fully decided in the Veteran's favor.  All other claims, including concerning his left arm/shoulder disability (which also is being reopened on the basis of new and material evidence), are being remanded for further development rather than being immediately decided.


So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

The History of the Veteran's Disability Ratings and how they are and were Determined

After his first two periods of service, the Veteran filed a claim for VA benefits in December 1994.  In a May 1995 rating decision, service connection was granted for residuals of a right shoulder injury.  A 10 percent rating initially was assigned retroactively effective from December 1994, coinciding with the date of receipt of his claim.  In a more recent March 2000 decision, the rating for this disability was increased to 20 percent as of February 2000 under Diagnostic Codes 5201-5203.

In a March 2003 decision, an increased rating for the right shoulder DJD and bicipital groove tendinitis was denied.  The Veteran has appealed that decision.

In a September 2005 decision, service connection was granted for right elbow epicondylitis and DJD.  A 0 percent (i.e., noncompensable) initial rating was assigned as of October 2004 under Diagnostic Codes 5003-5206.  Service connection also was granted for left elbow epicondylitis and a noncompensable rating assigned, also as of October 2004, under Diagnostic Code 5206.  The Veteran has appealed these initial ratings, as well.


Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  His entire history is reviewed when making disability determinations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  But past medical reports do not have precedence over current medical findings, so the present level of disability is usually the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation; in this circumstance the rating must be "staged" to compensate him for this variance, irrespective of whether it is an initial rating (see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)) or established rating (see Hart v. Mansfield, 21 Vet. App. 505 (2007)).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed as this violates VA's 
anti-pyramiding regulation.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).


In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Moreover, if a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

For the purpose of rating disability from arthritis, the shoulder and elbow are considered major joints.  38 C.F.R. § 4.45(f).

And with any form of arthritis, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Right Shoulder

In February 2003, the Veteran was provided a VA examination.  He reported a moderate amount of right shoulder pain in the clavicle area associated with occasional swelling of the right trapezius and noise sounds when he moved the shoulder.  During that past year, he had received swimming-pool therapy.  His duties as a mailman precipitated right shoulder pain.  However, he was not on limited or restricted duty.  He had received injections for relief.  During that last year, on 20 occasions, he had experienced acute bouts of right shoulder pain that had impaired him on 5-6 occasions, and he resultantly went to see a doctor for injections.  The remainder of the time he took medication.  The examiner noted there had not been any episodes of dislocation or recurrent subluxation.  The Veteran also did not have constitutional symptoms for inflammatory arthritis.  Range-of-motion testing revealed abduction and flexion to 140 degrees, internal rotation to 60 degrees, and external rotation to 90 degrees.  There was no objective evidence of edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement of the right shoulder.  There was nondisabling tenderness to palpation on the right shoulder bursa, rotator cuff area, and clavicle area.  He had crepitus of the right shoulder that was mild.  There was no swelling.  There was no ankylosis.  The right shoulder was stable and pain free.  The diagnosis was right shoulder DJD with bicipital groove tendinitis.  

In August 2004, the Veteran had surgery for a right rotator cuff tear.  In October 2005, it was noted he had impingement syndrome.  In June 2006 X-rays showed there was a degenerative spur at the posterior rim of the right shoulder, likely degenerative in nature.  

In September 2006, the Veteran was provided another VA examination.  Physical examination revealed no deformity, giving way, or instability.  There was pain along the anterior aspect of the right shoulder.  There was no stiffness or weakness.  There was some numbness.  He did not have dislocation or subluxation.  There were no locking episodes nor did he have effusion.  He experienced flare-ups every 3 to 4 months when he would be unable to dress or drive and needed assistance to get out of bed.  His job duties, which involved lifting his arm, precipitated pain.  Medication and heating pads provided relief from pain.  
Range-of-motion testing revealed flexion to 85 degrees with additional limitation from 85 to 180 degrees due to pain.  External rotation was to 65 degrees with pain.  Abduction was to 90 degrees with pain.  There was no ankylosis.  The diagnosis was right shoulder DJD with bicipital groove tendinitis.  The Veteran reported that he had problems performing physical activities at work and home.  The right shoulder disability caused moderate impairment in traveling, bathing, and dressing, severe impairment in shopping and recreation, and prevented chores, sports, and exercise.  

A January 2007 VA record noted the Veteran's magnetic resonance imaging (MRI) was positive for acromioclavicular (AC) joint hypertrophy as well as supraspinatus tendinitis/tendinosis.  In March 2007, it was again noted he had impingement syndrome and might benefit from arthroscopic subacromial decompression.  

A February 2008 MRI revealed there was no then current rotator cuff tear.  There was supraspinatus tendinopathy as well as degenerative changes at the insertion of the supra and infraspinatus.  Bursitis was also present.  

In November 2008, the Veteran was afforded another VA examination.  Physical examination of his right shoulder revealed no deformity, giving way, or instability.  There was pain as well as stiffness and weakness.  He did not have dislocation or subluxation.  There were weekly locking episodes.  There was no effusion.  He experienced flare-ups every 2-3 weeks and they lasted for hours.  Range-of-motion testing revealed flexion to 135 degrees when pain started.  

On repetitive use, motion was further limited to 120 degrees.  He had internal rotation to 90 degrees, external rotation to 90 degrees with limitation to 75 degrees on repetitive motion, and abduction to 150 degrees with limitation to 90degrees on repetitive motion, particularly due to fatigue.  There was no ankylosis.  Impingement test was positive.  Drop arm test was negative.  X-rays revealed a degenerative spur at the posterior rim of the right shoulder, likely degenerative in nature.  The diagnosis was right shoulder DJD with bicipital tendinitis.  The right shoulder disability caused mild impairment in feeding; moderate impairment in bathing, dressing, toileting and grooming, severe impairment in traveling, and prevented sports and exercise.  He related that he had not worked for 10 months due to his disability.  The RO since has considered and denied a claim for a total disability rating based on individual unemployability (TDIU) in January 2009, and the Veteran did not appeal that decision, so that derivative claim is not currently before the Board.  38 C.F.R. § 20.200.  See also Roberson v. Principi, 251 F.3d 1378, 1384 (2001) and Rice v. Shinseki, 22 Vet.App. 447 (2009).

Diagnostic Code 5201 provides that limitation of motion of the major arm to shoulder level (90 degrees) warrants a 20 percent rating, whereas midway between the side and shoulder level (45 degrees) warrants a 30 percent rating.  When motion is limited to just 25 degrees from the side, an even higher 40 percent rating is warranted for the major arm.  

Under Diagnostic Code 5202, for impairment of the humerus of the major arm, a 20 percent rating is warranted when there is malunion, with moderate deformity, whereas a 30 percent rating is warranted when there is marked deformity.  Also under Diagnostic Code 5202, for recurrent dislocations of the major arm at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes and guarding of movement only at shoulder level; a 30 percent rating is granted when there are frequent episodes and guarding of all arm movements.  A 50 percent rating is granted for fibrous union; a 60 percent rating is granted for nonunion (false flail joint); and an 80 percent rating is granted for loss of head of (flail shoulder) for the major arm.

Under Diagnostic Code 5203, for impairment of the clavicle or scapula of the major arm, a 10 percent rating is granted for malunion or nonunion without loose movement; a 20 percent rating is granted for nonunion with loose movement or for dislocation.

In this case, according to the evidence discussed, the Veteran does not have malunion of the humerus, fibrous union of the humerus, nonunion (false flail joint) of the humerus, or loss of the head (flail shoulder) the humerus.  His range of motion also is to shoulder level, even considering his pain.  Thus, a higher rating on this basis is not warranted under DC 5201.  As well, he does not have marked deformity of this shoulder or guarding of all arm movements; thus a higher rating under DC 5202 is not warranted, either.  And a rating higher than 20 percent is not available under DC 5203.  There equally is no indication of ankylosis of scapulohumeral articulation so as to warrant application of DC 5200.

The Veteran, therefore, has not shown the type and extent of impairment contemplated for a 30 percent or higher rating for his right shoulder disability.

Elbows

In August 2005, the Veteran was afforded a VA examination.  He indicated that he had right and left elbow pain mostly with resisted wrist extension or with a forceful grip using his right and left hands or wrists, such as when opening doors or jars.  His complaints of pain were localized to the left and right lateral elbows with tenderness to palpation on the lateral elbows with discomfort with pulling and pushing.  He indicated that he had pain ranging from 3 to 5 on a pain scale of 1 to 10, with 10 being worse, during activities using his wrists and hands.  The examiner indicated there were no episodes of dislocation or recurrent subluxation.  There also were no symptoms of any constitutional arthritis.  The Veteran was independent in his activities of daily living.  His range of motion in both elbows was from zero degrees of extension to 140 degrees of flexion.  There was no pain on motion.  He had pain with a strong grip.  There was no fatigue, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There was tenderness to palpation on the lateral epicondyle.  There was no swelling, no rubor, no calor, and no elbow instability.  There was no ankylosis.  The diagnoses were right and left elbow epicondylitis and right elbow DJD.  The motion of the elbows was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.

February 2008 X-rays revealed no fracture of dislocation.  There was mild osteoarthritis in the elbow joints.  There was a small left posterior olecranon osteophyte and larger right posterior olecranon osteophyte likely related to enthesopathy.  There was soft tissue swelling in the area of the olecranon bursa that could be related to bursitis.  There were no gross elbow joint effusions.  There was a small osteophyte formation in the right lateral epicondyle also likely associated to enthesopathy.  

In November 2008, the Veteran was afforded a VA examination.  Range-of-motion testing of his right elbow revealed flexion of zero to 145 degrees, extension of zero to 145 degrees, pronation of zero to 90 degrees, and supination of zero to 90 degrees.  There was no additional loss of motion due to pain or repetitive motion.  Range-of-motion testing of his left elbow revealed flexion of zero to 140 degrees, extension of zero to 140 degrees, pronation of zero to 90 degrees, and supination of zero to 90 degrees.  There was no additional loss of motion due to pain or repetitive motion.  The diagnosis was bilateral elbow lateral epicondylitis.  The disability caused moderate impairment in chores, recreation, traveling, feeding, bathing, dressing, toileting, and grooming; it prevented exercise.

Under DCs 5003 and 5010, degenerative or traumatic arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate DCs for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated as noncompensable (0 percent) under a limitation-of-motion code, a 10 percent rating may be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a, DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Under DC 5206, noncompensable, 10, 20, 20, 30, and 40 percent evaluations are assigned where flexion of the forearm of the minor extremity is limited to 110, 100, 90, 70, 55, and 45 degrees, respectively.  When the major extremity is involved, noncompensable, 10, 20, 30, 40, and 50 percent evaluations are assigned for the limitations as listed above.  Under DC 5207, 10, 10, 20, 20, 30, and 40 percent evaluations are assigned where extension of the forearm of the minor extremity is limited to 45, 60, 75, 90, 100, and 110 degrees, respectively.  When the major extremity is involved, 10, 10, 20, 30, 40, and 50 percent evaluations are assigned for the limitations as listed above.

Neither of the Veteran's elbows is ankylosed as to warrant application of DC 5205.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

Nor is there flail joint, joint fracture, or cubitus deformity as required by DC 5209.

Turning next to the limitation-of-motion codes, at first glance the Veteran has flexion and extension that exceed the requirements for even the most minimum ratings under DCs 5206 and 5207.  There is provision in this circumstance for assigning a 0 percent rating under DC 5206 when flexion is not limited to at least 110 degrees.  And although DC 5207 does not make provision for a 0 percent rating (the most minimum rating is 10 percent, when extension is limited to 45 degrees), a 0 percent rating will be assigned nevertheless when the requirement for this most minimum 10 percent rating is not met.  See 38 C.F.R. § 4.31.

The VA compensation examiners also did not observe any objective indications of painful motion, etc., of the type contemplated by DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, to suggest additional disability - including additional limitation of motion during prolonged, repetitive use or when the pain is most problematic ("flare ups").  Since, however, it has been confirmed by X-rays that the Veteran has DJD (i.e., arthritis) in his right elbow, though not also in his left, it stands to reason that there are occasions when his associated pain is severe enough to restrict his range of motion in this elbow as to, in turn, warrant at least the minimum compensable rating of 10 percent.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Not only is the Board required to assess the competency and credibility of medical evidence in adjudicating claims, but also the competent and credibility - and therefore probative value, of lay evidence.  An in increased-rating claims, an appellant's lay statements, alone, absent a negative credibility determination, may constitute competent evidence of a worsening of his claimed disability, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010) and Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  The Board therefore is increasing the rating for the right elbow disability to 10 percent, because there is DJD (arthritis) in this elbow, but confirming and continuing the 0 percent rating for the left elbow disability because it does not include DJD, just epicondylitis.

Extra-schedular Consideration

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a higher level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a more recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

First, the RO or Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  And, third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms (e.g., pain and associated limitation of motion, etc.) associated with the Veteran's right shoulder and bilateral elbow disabilities are contemplated by the schedular rating criteria, including in terms of the extent and duration of his symptoms and consequent severity.  In other words, the applicable DCs reasonably describe his disabilities.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  The RO denied his derivative TDIU claim in January 2009, and he did not appeal the decision.  So the RO has determined he is not incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disabilities.  And although that derivative TDIU claim was predicated on the notion that his then-current unemployment was, in fact, due to his service-connected disabilities, there is no pending claim concerning this matter or proof of the marked interference with his employment - meaning above and beyond that contemplated by his schedular ratings, to warrant referring this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Also, most, if not all, of the evaluation and treatment he has received for the service-connected disabilities at issue has been on an outpatient basis, not as an inpatient, much less frequent inpatient.

New-and-Material Evidence Claims

Left Arm/Shoulder

In September 1995 correspondence, the Veteran stated that he had a left arm and shoulder condition that was due to his service-connected right shoulder disability.  At the time, service treatment records as well as post-service VA medical records were in the claims file.  These records included a May 1996 "Over 40" service examination noting complaints of left shoulder pain, but objective physical examination was normal.  The VA medical records, including examination reports, did not reflect left shoulder disability.  So in a May 1996 decision, service connection was denied.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

In February 1997, the Veteran sought to reopen his service-connection claim.  However, his claim was again denied by the RO in October 1997 as there was no etiological link between his claimed disability and his right shoulder disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) (indicating supporting medical evidence usually is required to associate a claimed condition with a 
service-connected disability).

A notice of disagreement (NOD) was not received within the subsequent one-year grace period.  Therefore, the RO's October 1997 decision is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

Prior unappealed decisions are final and binding.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" evidence was amended.  This amendment is applicable since it applies prospectively to claims filed on or after August 29, 2001.  Under this revision, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The evidence to be considered in making this important preliminary determination is that added to the record since the last final and binding denial of the claim, regardless of the specific basis of that denial (i.e., on the underlying merits or, instead, a prior petition to reopen).  Evans v. Brown, 9 Vet. App. 273 (1996).  

Subsequent to the RO's consideration of the petition to reopen this claim, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

Although in the previous denial VA did not consider whether service connection was warranted on a direct basis, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

Since the prior final and binding decision, evidence has been added to the claims file.  This additional evidence includes additional service treatment records since the Veteran again served on active duty from February 2003 to October 2004.  38 C.F.R. § 3.156(c) provides that, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  In this case, these new records post-date the last final and binding decision.

Further, this new evidence, consisting of service treatment records and VA medical records, also confirms the Veteran has been diagnosed as having a left shoulder disability.  At the time of the last prior final and binding denial of this claim, however, there was no diagnosed left shoulder disability.  Of particular note in this regard, February 1999 X-rays showed degenerative changes of the acromioclavicular (AC) joint.  On an October 21, 2001 Report of Medical History, it was noted that he had a swollen left shoulder.  Following his entry into his third period of service, January 2004 records noted that he complained of having left shoulder pain.  A March 2004 MRI revealed tendinosis of the supra and infraspinatus tendon without evidence of a tear.  A March 2004 DA Form 2173 reflects that he had left arm tendinosis as a result of an injury incurred in the line of duty.  April 2004 X-rays revealed hypertrophy of the AC joint.  During a June 2004 service evaluation, it was noted that he had left shoulder pain.  A January 2007 VA orthopedic note indicated he had left shoulder impingement and was recommended for arthroscopic decompression.  A March 2008 bone scan revealed degenerative joint disease with mild inflammation of the left AC joint.  In April 2008, it was noted there may have been prior trauma causing the degenerative changes of the AC joint and that repetitive motion and overuse syndrome also played a role.  

In June 2009, the Veteran was afforded a VA examination.  X-rays revealed degenerative joint disease with mild inflammation in the left AC joint.  The examiner indicated the service treatment records for the first two periods of service were unremarkable for a left shoulder disorder.  A subsequent May 1996 Reserve examination revealed complaints of left shoulder pain.  February 1999 
X-rays revealed degenerative changes of the AC joint.  As such, the examiner felt that this left shoulder pain was a condition that had pre-existed the third period of service.  Several years after the third period of service the Veteran had a partial tear of the rotator cuff tendon, as well as impingement syndrome and arthritis.  The examiner provided an opinion that the arthritis, impingement syndrome, and rotator cuff tear were not aggravated by the third period of service, and that the arthritis was due to the normal aging process.  

In sum, the new evidence includes service treatment records attributing the left arm tendinosis to injury incurred in the line of duty, thus providing a basis for direct service connection.  Hence, the low threshold to reopen the claim has been met, thereby triggering VA's duty to assist.  See Shade.  Accordingly, the claim for service connection for a left shoulder/arm disability is reopened, subject to the further development of this claim on remand.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Right CTS

In an October 1997 rating decision, service connection for right CTS was denied on the basis that there was no etiological link between right CTS and service-connected right shoulder disability.  An NOD was not received within the subsequent one-year grace period to initiate a timely appeal of that decision.  Therefore, the RO's October 1997 is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

Subsequently dated May and August 1999 records noted the Veteran had right CTS.  An October 22, 2000 (and resigned on January 20, 2001) DA Form 3349 reiterated that he had CTS.  A May 5, 2001 service memorandum indicated he had CTS, among other disabilities, and had a permanent profile.  A service memorandum dated July 22, 2002, indicated he had CTS.  On December 11, 2002, H. Rivera Montes, M.D., indicated the Veteran had CTS.  On an October 21, 2001 Report of Medical History, it was noted the Veteran had CTS, right.  A November 2002 medical record similarly noted he had CTS of the right hand.

In a February 12, 2003 service memorandum, it was noted the Veteran had had CTS for "a long time", so a history of this condition.  It resultantly was recommended he not be activated.  It was further indicated that his condition was aggravated in December 2002 during qualification at the M16 range, which would have been during either his active duty or ACDUTRA.

On a June 2004 service evaluation, it was noted that the Veteran had right CTS.  An October 2004 DA Form 2173 noted that he had right CTS that was incurred in the line of duty.  Some axonal degeneration was noted, as well.  

In August 2005, the Veteran was afforded a VA examination.  The examiner noted that, according to the records, the Veteran was diagnosed as having right CTS during service after being mobilized as a reservist.  The examiner concluded that the Veteran had clinical symptoms and signs with electrodiagnostic confirmation of a right CTS.

January 2006 and January 2007 reports of Luis E. Faura Clavell, M.D., reflected a continued diagnosis of right CTS.  

The additional evidence includes service records showing the Veteran's pre-existing right CTS was aggravated (i.e., made chronically worse) during his active duty or ACDUTRA in preparation for his subsequent reactivation in February 2003.  The August 2005 examination report indicates that CTS was first shown at that time.  In any event, both of these records are sufficient to meet the low threshold to reopen the claim, thereby triggering VA's duty to assist.  See Shade.  Accordingly, the claim for service connection for right CTS is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Rather than remanding this claim for further development, however, the Board is going ahead and adjudicating (indeed granting) this claim on its underlying merits.  There is no resultant prejudice because the Veteran is receiving the requested benefit.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (indicating that, generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's initial adjudication of the claim).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Active military service includes disability resulting from injury or disease incurred in or aggravated during active duty (AD) and ACDUTRA and disability resulting from injury (but not disease) incurred in or aggravated during INACDUTRA or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).


Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be 
part-time training.

Generally, an individual who has only Reserve or National Guard service (ACDUTRA or INACDUTRA with no active duty) is not a Veteran as legally defined.  In the service-connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010) and Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the Federal military when they are formally called into the military service of the United States [and a]t all other times...serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.

Establishing entitlement to service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of the in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden requirements is through demonstration of continuity of symptomatology to show chronicity (permanency) of disease or injury in service and thereby link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  These two determinations, competency and credibility, govern the ultimate probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, a review of the Veteran's service treatment records shows that right CTS was not complained about, manifest nor diagnosed during his first two periods of active military service.  Rather, right CTS was initially diagnosed in the late 1990s, well after he had concluded his second period of service but, notably, prior to beginning his third and final period of service.

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Veterans are presumed to have entered service in sound condition as to their health.  VA must presume that the Veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  This presumption attaches only where there has been an induction examination during which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  A reported history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (indicating the only requirement for this presumption to apply is that the military entrance examination have been clear of or unremarkable for any relevant diseases or disabilities).  

In this circumstance, the burden then falls on the government to rebut this presumption of soundness by clear and unmistakable evidence showing the Veteran's disability was both preexisting and not aggravated by his service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); and Kinnaman v. Principi, 4 Vet. App. 20. 27 (1993).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progression of the pre-existing condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut this presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the "preponderance of the evidence" standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a "preponderance of the evidence," is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  See also Quirin, 22 Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  

But, that said, "there is no absolute rule in the statute, the regulation, or the case law requiring [contemporaneous clinical evidence or recorded history] before the presumption [of sound condition] may be rebutted," ....  See Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000).


Here, rebutting the presumption of soundness at service entrance is not an issue, as the presumption of soundness never attached as to the Veteran's third period of active duty.  A review of the record clearly shows he had documented right CTS when he entered his third and final period of active duty as these records repeatedly make reference to this diagnosis he reportedly had had since the late 1990s.  If, as here, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

As already explained, pre-existing right CTS will be considered to have been aggravated by service where there was an increase in disability during service, unless there is a specific finding that the increase was due to the natural progression of the disease.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  

According to the records, the Veteran was in a training status in February 2003, just prior to his reactivation onto active duty.  According to the service record, his right CTS was aggravated at that time.  Thereafter, his service treatment records for the third period of service indicate that a CTS injury was incurred in the line of duty.  It is not entirely clear the exact extent of his right CTS prior to his third period of service, only that he had it when entering that third and final period of service.  Nevertheless, there was obvious worsening of this pre-existing condition and axonal degeneration.  Certainly then, when affording him the benefit of the doubt, the Board finds that his pre-existing right CTS increased in severity during his third and final period of service so as to constitute the required aggravation of his pre-existing disability and, in turn, warrant the granting of service connection.



ORDER

The petition to reopen the claim of service connection for a left shoulder/arm disability is granted, subject to the further development of this claim on remand.  

Whereas the claim for service connection for right CTS is not only reopened but also granted on its underlying merits.

The claim for a rating higher than 20 percent for the right shoulder DJD and bicipital groove tendinitis, however, is denied.  

But a higher 10 percent initial rating is granted for the right elbow epicondylitis and DJD, subject to the statutes and regulations governing the payment of VA compensation.

The claim for an initial compensable rating for the left elbow epicondylitis is denied, however.


REMAND

The remaining claims require further development before being decided on appeal.  And although the Board sincerely regrets the additional delay that inevitably will result, it is necessary to ensure there is a complete record upon which to decide these remaining claims so the Veteran is afforded every possible consideration.

Left Shoulder/Arm

This claim has been reopened for the reasons and bases discussed.  A VA examiner in June 2009 provided an opinion that the arthritis, impingement syndrome, and rotator cuff tear of the left shoulder/arm were not aggravated by the third period of service and that the arthritis was due to the normal aging process.  So this examiner disassociated these conditions from the Veteran's military service.

However, this examiner did not mention or address the March 2004 DA Form 2173 showing the Veteran had left arm tendinosis as a result of an injury incurred in the line of duty.  There simply was no reference to this record or other mention of it.

As such, an addendum statement should be obtained from the VA examiner that performed the June 2009 examination or, if unavailable, from another VA examiner equally qualified to address whether the left arm tendinosis, in particular, was incurred in service as reported in this March 2004 DA Form 2173 or whether a pre-existing left arm/shoulder disability was aggravated during service.  

Gastrointestinal (GI) Disability

The service treatment records for the first two periods of active service do not reflect complaints, findings, treatment, or diagnosis of a GI disability.  

A March 1999 esophagogastroduodenoscopy report performed by Cesar Sostre, M.D., disclosed the Veteran had active gastroduodenitis and a hiatal hernia.  A colonoscopy revealed uncomplicated diverticulosis.  A March 2001 endoscopy revealed gastroesophageal reflux disease (GERD) and a hiatal hernia.  A stomach biopsy revealed chronic gastritis.  A May 22, 2001 computerized tomography (CT) of the abdomen performed by Manuel F. Gonzalez Melendez, M.D., showed that that the Veteran had, in pertinent part, colonic diverticulosis.  A February 2002 VA record showed he had a small, sliding-type of hiatal hernia as well as acute inflammatory changes of the duodenum.  A February 2003 service treatment report noted he had GERD.  On an October 21, 2001 Report of Medical History, it was noted that he had gastritis.  On December 11, 2002 and February 7, 2003, H. Rivera Montes. M.D., indicated the Veteran had gastritis.  In May 2004, it was noted that he had gastritis and esophagitis.  A May 2004 endoscopy revealed gastritis and reflux esophagitis.  On a June 2004 service evaluation, it was noted that he had gastritis.  GERD was shown in September 2004..  A September 7, 2004 note from the Gastroenterology and Therapeutic Endoscopy Center noted he suffered from GERD.  An October 2004 DA Form 2173 indicated he had been diagnosed as having gastritis and reflux esophagitis via the endoscopy.  It was also noted that this disability was incurred in the line of duty.  

In August 2005, a VA examination was performed.  The examiner referred to the in-service report of esophagitis, gastritis, and GERD.  The examiner confirmed that the Veteran had gastritis and reflux esophagitis at the time of that VA examination.

He was diagnosed as having GI disability prior to his entry into his third and final period of service.  Although the October 2004 DA Form 2173 indicated he had been diagnosed as having gastritis and reflux esophagitis, which were incurred in the line of duty, there was no mention of the pre-service diagnoses of GI disability.  So it remains unknown whether this disability was incurred in or aggravated by the Veteran's active military service.  His representative has requested that a medical opinion be obtained to assist in making this important determination, and the Board agrees this opinion is needed to assist in deciding this claim.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persist or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability).

Psychiatric Disability

The service treatment records for the first two periods of active service do not reflect complaints, findings, treatment, or diagnosis of a psychiatric disability.  

After the Veteran's second period of active duty, he served in the Reserves.  A May 1996"Over 40" service examination noted a history of anxiety and the Veteran reported that he had frequent trouble sleeping, depression or excessive worry, loss of memory and amnesia, and nervous trouble.  A July 1999 medical report showed he had a major depressive disorder.  On February 7, 2003, just before he was reactivated, H. Rivera Montes, M.D., indicated the Veteran had anxiety.  A February 21, 2003 service treatment record noted he had depression.  In April 2003, a service treatment record noted he had recently been seen in February 2003 for depression and anxiety.  He was placed on Paxil.  The diagnosis was pain disorder, mood disorder, and panic disorder.  A separate April 2003 record diagnosed major depression.  A June 2003 record indicated he had depression.  A July 2003 DA Form 2173 noted he had a major depressive disorder that was incurred in the line of duty.  An August 2003 record also noted the presence of major depressive disorder.  On a June 2004 service evaluation, it was noted that he had depression.  A July 2004 medical board proceedings report noted he had a panic disorder and depression that had existed prior to service, and that had not been aggravated by his service.  However, he was also noted to have major depressive disorder (MDD) that was incurred in the line of duty and did not exist prior to service.  Still, the physical evaluation board determined the MDD existed prior to service and was not permanently aggravated by service.

In August 2005, the Veteran was afforded a VA examination.  The diagnosis was depressive disorder, not otherwise specified (NOS).

The Veteran's representative has pointed out that the service documents are in conflict and confusing regarding whether the Veteran's current psychiatric disability pre-existed his service and whether it was aggravated therein.  The Board agrees.  He has been diagnosed with a myriad of psychiatric disabilities and all must be considered in deciding his claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  His medical board proceedings indicated that one of these disabilities, MDD, was initially incurred in service, consistent with the July 2003 DA Form 2173, but the physical evaluation board indicated the MDD existed prior to service and was not permanently aggravated by service.  The Board therefore finds that it would be useful to have these inconsistencies addressed by a mental health care professional.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  An addendum statement should be obtained from the VA examiner who performed the June 2009 compensation examination or, if unavailable, from someone else equally qualified, to address whether a left shoulder/arm disability, including especially left arm tendinosis, was incurred in service or whether a pre-existing left arm/shoulder disability was aggravated during service.  This addendum opinion must take into account all relevant medical and other evidence, including especially the March 2004 DA Form 217.  To this end, the claims file should be reviewed, including a complete copy of this decision and remand.

The examiner should specifically determine the following: 

(A)  Whether it is more likely than not, less likely than not, or at least as likely as not, that any current left shoulder/arm disability had its clinical onset during service or is related to any in-service disease, event, or injury.  

(B)  Whether, instead, the Veteran clearly and unmistakably had a pre-existing left shoulder/arm disability.  If so, is there also clear and unmistakable evidence this pre-existing disability was not aggravated during or by his service beyond its natural progression.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  A GI examination also is needed for a medical opinion concerning the following: 

(A)  Whether it is more likely than not, less likely than not, or at least as likely as not, that any current GI disability had its clinical onset during service or is related to any in-service disease, event, or injury.  

(B)  Whether, instead, there is clear and unmistakable evidence indicating any current GI disability pre-existed the Veteran's third period of service.  If there is, is there also clear and unmistakable evidence indicating this 
pre-existing disability was not aggravated during or by his third and final period of service beyond its natural progression.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The Veteran should be afforded a VA psychiatric examination, as well, for an opinion concerning the following: 

(A)  Whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability had its clinical onset during his service or is related to any in-service disease, event, or injury.  If any present psychiatric disorder is a psychosis, the examiner should also provide an opinion as to whether it had its onset within the initial 
post-service year.  According to 38 C.F.R. § 3.384, 71 Fed. Reg. 42,758-60 (July 28, 2006), a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

(B)  Whether, instead, there is clear and unmistakable evidence indicating any current psychiatric disability pre-existed the Veteran's service.  If there is, is there also clear and unmistakable evidence indicating this 
pre-existing disability was not aggravated during or by his service beyond its natural progression.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Then readjudicate these remaining claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


